DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
  
Response to Amendment
This Office Action is responsive to the amendment filed 06/17/2021 (“Amendment”). Claims 1, 3-9, 11-15, and 17-20 are currently under consideration. The Office acknowledges the amendments to claims 1, 3-6, 8, and 13-15, as well as the addition of new claims 18-20.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.	

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Regarding claim 1,
Further regarding claim 1, in line 30, the recitation of “state” should instead recite --states--.
Further regarding claim 1, in line 32, the recitation of “having” should instead read --have--.
Regarding claim 13, in line 33, the recitation of “substantially” should instead recite --substantial--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement measurement device” in claims 1 and 13, “vocalization unit” in claim 4, and “development classifier” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure e.g. for “movement measurement device” - a load cell as in ¶ 0019 of the specification as published; for “vocalization unit” - part of movement data analyzer 130, which is part of device 120; development classifier - also part of device 120. Each of these are therefore carried out by a microprocessor (¶ 0089) according to algorithms as specified).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14 and 15, the recitations of computing from the movement data at least one of heart-beat data, “a respiration data, based on amplitude information contained within the movement data and a movement extent” or “a respiration data based on amplitude information contained within the movement data and a movement extent” are unclear. Is the respiration data computed based on amplitude information and a movement extent, or is the movement extent the third element computed from the movement data? Further, is only the respiration data computed based on amplitude information, 
Claims 19 and 20 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 11, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,479,932 (“Higgins”) in view of US Patent Application Publication 2014/0088378 (“Muzet”), US Patent Application Publication 2009/0203972 (“Heneghan”), and US Patent Application Publication 2011/0034811 (“Naujokat”), as evidenced by US Patent Application Publication 2015/0126821 (“Kempfner”).
Regarding claim 1, Higgins teaches [a] sleep monitoring device for determining sleep states (col. 2, lines 6-10), the sleep monitoring device comprising: a processor (Fig. 1, health monitoring system 20, having circuitry for preprocessing and processing the collected data (e.g. signal processors 23, 24, and 25, and e.g. the logic block 26 of Fig. 1 or microcontroller 45 of Fig. 2)) configured to: compute from movement data received from a movement measurement device (Fig. 1, passive sensor 21, col. 5, lines 39-43) at least: a heart-beat data and a respiration data based on amplitude information contained within the movement data (Fig. 1, system 20, Abstract - describing measurement of heartbeat and respiration. Also see microprocessor 45, signal processors 24 and 25. Note that in the Abstract, the signal is described as being amplified. I.e., it contains amplitude information); determine a heart rate regularity valuation of the heart-beat data within a time interval (Abstract - sounding an alarm when e.g. a heartbeat signal is not present includes determining a heart rate regularity valuation - also see col. 2, lines 61-63, 
Higgins does not appear to explicitly teach the processor configured to: classify the movement extent as one of: … a fine movement when the said characterization of said remaining movement data is above a second threshold, but not over the first threshold, wherein the second threshold is lower than the first threshold, and neither the fine nor the gross movement when said characterization of said remaining movement data is below the second threshold. Higgins also does not appear to explicitly teach the processor configured to present the determined sleep state on a display.
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to present the determined sleep states on a display for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Muzet does not appear to explicitly teach determining the sleep state for the interval by: … calculating a matching value between the classified data vector and a plurality of classifying vectors, wherein said classifying vectors are representative of known sleep states, …, said known sleep state being defined in terms of a presence and an absence of said determined valuations; determining which of said matching values having a substantial match between the classified data vector and a corresponding one of said plurality of classifying vectors; determining a known sleep state associated with said corresponding one of said plurality of classifying vectors; and determining the sleep state as the determined known sleep state.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7 and ¶ 0080 - REM, Wake, non-REM, etc.) by calculating matching values between classified data vectors (Fig. 7, vector X) and a classifying vector (necessarily present since the classification is made based on a comparison of features found in the vector - see ¶¶s 0066, 0080, etc.) and making a determination when the matching values indicate a substantial match (e.g. ¶ 0080, when the similarity between the features and the classifier model is high enough to provide a sufficiently high probability of the classification - also see Figs. 10-12). This classification includes classification of known states based on the presence and absence of determined valuations corresponding to cardiac, respiratory, and motion features (Figs. 7, 10, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate sleep states based on the degree of match between a classified data vector and a classifying vector, as in Heneghan, as the implementation of a well-known means to perform classification (e.g. vector matching) based on design choice, and for the purpose of improving diagnostic monitoring by the calculation of sleep states to e.g. ensure healthy sleep patterns (Heneghan: ¶ 0003).
Higgins-Muzet-Heneghan does not appear to explicitly teach determining the matching value by determining an inner-product between the classified data vector and the classifying vector.
Naujokat teaches performing sleep/wake classification using a variety of methods including e.g. a support vector machine (¶¶s 0069-0074).
Kempfner evidences that inner-products are used in support vector machine classification as known dot product-based calculation techniques (¶ 0132) to classify e.g. unseen feature points (¶ 0133)..
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the matching based on well-known classification methods including e.g. support vector machines and inner-products, as taught by Naujokat-Kempfner, based on design choice since these methods are known alternatives (Naujokat), and for the purpose of enabling classification of unseen feature points (Kempfner: ¶ 0133).
Regarding claim 3, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to Claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further teaches wherein said characterization of said remaining movement data is one of: a total energy, a largest amplitude, and a largest amplitude difference (Higgins: col. 7, lines 1-7, amplitude thresholds; Muzet: ¶ 0192, intensities being related to amplitudes (accelerometer values). In any case, a time point within a detected gross or fine body movement inevitably has a largest amplitude, since at least this amplitude is compared to the threshold to determine the movement).
Regarding claims 6 and 7, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple matching values of vectors for sleep state classification based on the values being within a threshold or range associated with the sleep state in the combination, as in Naujokat and Heneghan (classification already being contemplated in e.g. Muzet), since they are a well-known and effective means for doing so (Naujokat: ¶ 0069, standard pattern recognition approach; Heneghan: ¶¶s 0071, 0080, linear discriminant analysis)).
Regarding claim 11, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further teaches wherein the processor is further configured to: store said determined sleep state (Muzet: ¶ 0229, Fig. 4, sleep states being stored to enable display of data over time as in Fig. 1).
Regarding claim 13, Higgins teaches [a] sleep monitoring system comprising: a sleep monitoring device (the components shown in Fig. 1) comprising: a processor (Fig. 1, health monitoring system 20, having circuitry for preprocessing and processing the collected data (e.g. signal processors 23, 24, and 25, and e.g. the logic block 26 of Fig. 1 or microcontroller 45 of Fig. 2)) configured to: compute from movement data received from a movement measurement device (Fig. 1, passive sensor 21, col. 5, lines 

Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches a display for displaying the determined sleep states (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to incorporate a display to display the determined sleep states for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Muzet does not appear to explicitly teach determining the sleep state for the interval by: … calculating a matching value between the classified data vector and a classifying vector, wherein said classifying vector is associated with a known sleep state, …, said known sleep state being defined in terms of a presence and an absence of said determined valuations; and determining the sleep state as the known sleep state based on which of said matching values indicates a substantially match between the classified data vector and the classifying vector associated with the known sleep state.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate sleep states based on the degree of match between a classified data vector and a classifying vector, as in Heneghan, as the implementation of a well-known means to perform classification (e.g. vector matching) based on design choice, and for the purpose of improving diagnostic monitoring by the calculation of sleep states to e.g. ensure healthy sleep patterns (Heneghan: ¶ 0003).
Higgins-Muzet-Heneghan does not appear to explicitly teach determining the matching value by determining an inner-product between the classified data vector and the classifying vector.
Naujokat teaches performing sleep/wake classification using a variety of methods including e.g. a support vector machine (¶¶s 0069-0074).
Kempfner evidences that inner-products are used in support vector machine classification as known dot product-based calculation techniques (¶ 0132) to classify e.g. unseen feature points (¶ 0133)..
It would have been prima facie
Regarding claim 17, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further teaches wherein the processor is configured to: subtract the heart-beat data and the respiration data from the movement data (Higgins: col. 6, lines 18-20+, Fig. 1 showing filter and comparators for each of the signals, etc. - the signal is split and transmitted to three separate monitoring and signal processing circuits. The movement data is analyzed separately from the heart and respiration data because the filters 31, 32, and 33 serve to isolate the desired signal by subtracting out the others). 
Regarding claim 18, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 13, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner further teaches wherein said characterization of said remaining movement data is one of: a total energy, a largest amplitude, and a largest amplitude difference (Higgins: col. 7, lines 1-7, amplitude thresholds; Muzet: ¶ 0192, intensities being related to amplitudes (accelerometer values). In any case, a time point within a detected gross or fine body movement inevitably has a largest amplitude, since at least this amplitude is compared to the threshold to determine the movement).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Muzet-Heneghan-Naujokat-Kempfner in view of US Patent 5,668,780 (“Hsieh”) and US Patent Application Publication 2014/0250592 (“Karp”).
Regarding claim 4, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner does not appear to explicitly teach a microphone configured to: record a vocalization within the time interval; and a vocalization unit configured to: apply a bandpass filter to an audio signal of the recorded vocalization, the bandpass filter having a passband arranged to pass a known frequency, wherein the processor is configured to: determine a vocalization extent indicating an extent of the recorded vocalization within the time interval.
Hsieh teaches a baby cry recognizer that uses a microphone (Fig. 2, microphone 1) for recording vocalization of a human (Abstract), and a vocalization unit configured to apply a band pass filter to an 
Karp teaches a data classifier configured to determine an extent of a baby’s vocalization (Fig. 10 and related description, crying detection module 124, described in e.g. ¶¶s 0053, 0055 as modulating other modules based on qualities of the crying detected. Notably, this suggests that the duration (extent) of the cry is detected, and corresponding audio is generated for the period).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate classification of vocalizations into the combination, for the purpose of having more information by which to judge whether the infant was safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; Hsieh: col. 3, lines 42-47, the output being an alarm).
Regarding claim 5, Higgins-Muzet-Heneghan-Naujokat-Kempfner-Hsieh-Karp teaches all the features with respect to claim 4, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner-Hsieh-Karp further teaches wherein the processor is configured to determine the sleep state by: determining the classified data vector comprising, as an element, the vocalization extent; and calculating the matching value between the classified data vector and the classifying vector associated with the known sleep state (Karp: Fig. 10, showing the crying detection being fed into a behavior state machine module which performs classification as in ¶ 0055. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a microphone and vocalization detection in the combination, as in Hsieh and Karp, for the purpose of having further information on the sleep state of the infant to make sleep classification easier, e.g. knowing that the infant is awake when the infant is crying. The matching and classification would be performed as already described).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Muzet-Heneghan-Naujokat-Kempfner in view of US Patent Application Publication 2005/0124864 (“Mack”).
Regarding claim 8, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner does not appear to 
Mack teaches determining a heart rate regularity valuation using RMSSD (¶ 0085).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine both the heart rate regularity valuation and the respiration regularity valuation in the combination using RMSSD as in Mack, since it is a well-known means to detect/process the anomalous data already contemplated by Higgins (Higgins: col. 2, lines 61-63; Mack: ¶ 0085).
Regarding claim 9, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to claim 1, as outlined above. Higgins-Muzet-Heneghan-Naujokat-Kempfner does not appear to explicitly teach wherein the movement measurement device comprises a load cell configured to: measure a pressure on a mattress.
Mack teaches a movement measurement device comprising a load cell arranged with a mattress to thereby measure movement data of a human resting thereon (Fig. 2, ¶¶s 0033, 0051).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a load cell and mattress configuration in the combination, as in Mack and as already contemplated by e.g. Higgins: Fig. 1, for the purpose of monitoring the sleep state of a human comfortably and non-invasively (Higgins: col. 2, lines 11-17), with the load cell being a well-known alternative to the sheet in Higgins (Mack: ¶ 0033).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Muzet-Heneghan-Naujokat-Kempfner in view of US Patent 6,058,939 (“Goldsmith”).
Regarding claim 12, Higgins-Muzet-Heneghan-Naujokat-Kempfner teaches all the features with respect to Claim 11, as outlined above. Higgins-Muzet-Heneghan-Naujokat--Kempfner does not appear to explicitly teach a development classifier configured to: obtain a development state from at least the stored sleep state.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detection of development based on whether the baby has entered the REM sleep state in the combination, as in Goldsmith, for the purpose of ensuring that the babe is healthy, safe, and properly developing (Goldsmith: col. 3, lines 12-17, col. 2, lines 22-36).

Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Muzet and Heneghan.
Regarding claim 14, Higgins teaches [a] sleep monitoring method for monitoring sleep states (col. 2, lines 6-10), the sleep monitoring method comprising: obtaining movement data (Fig. 1, passive sensor 21, col. 5, lines 39-43); computing from the movement data at least one of: a heart-beat data, a respiration data, based on amplitude information contained within the movement data and a movement extent, wherein the movement extent is computed from a remaining movement data, wherein the remaining movement data is obtained by removing at least the heart-beat data and the respiration data from the movement data (Fig. 1, system 20, Abstract - describing measurement of large motor movement, heartbeat, and respiration. Note that in the Abstract, the signal is described as being amplified. I.e., it contains amplitude information.  Also see microprocessor 45, signals processors 23, 24, and 25. Abstract, col. 7, lines 1-7, comparing the amplitude of the signal to a reference voltage at comparator 34, which monitors large motor movement. Note that this data has had heart rate and respiration rate data removed using filter 31. Compare to filters 32 and 33, which focus on these other types of data - also see col. 6, lines 33-67); determining a heart rate regularity valuation of the heart-beat data within a time interval (Abstract - sounding an alarm when e.g. a heartbeat signal is not present includes determining a heart rate regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); determining a respiration regularity valuation of the respiration data within the time interval (Abstract - sounding an alarm when e.g. a respiration signal is not present includes determining a respiration regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of 
Higgins does not appear to explicitly teach classifying the movement extent as one of: … a fine movement when said characterization of said remaining movement data is above a second threshold but lower than the first threshold, the second threshold being lower than the first threshold, and classifying the movement extent as neither the fine nor the gross movement when the characterization of said remaining movement data  is below the second threshold. Higgins also does not appear to explicitly teach presenting the determined sleep state on a display.
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the 
Higgins-Muzet does not appear to explicitly teach determining the sleep state for the interval by: … calculating a matching value between the classified data vector and a classifying vector associated with a known sleep state, said known sleep state being defined in terms of a presence and an absence of said determined valuations; determining the sleep state as the known sleep state when the matching value indicates a substantial match.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7 and ¶ 0080 - REM, Wake, non-REM, etc.) by calculating matching values between classified data vectors (Fig. 7, vector X) and a classifying vector (necessarily present since the classification is made based on a comparison of features found in the vector - see ¶¶s 0066, 0080, etc.) and making a determination when the matching values indicate a substantial match (e.g. ¶ 0080, when the similarity between the features and the classifier model is high enough to provide a sufficiently high probability of the classification - also see Figs. 10-12). This classification includes classification of known states based on the presence and absence of determined valuations corresponding to cardiac, respiratory, and motion features (Figs. 7, 10, and 11, ¶ 0044, etc., describing features related to e.g. signal variance (which is a regularity valuation) being used as the vector features). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate sleep states based on the degree of match between a classified data vector and a classifying vector, as in Heneghan, as the implementation of a well-known means to perform classification (e.g. vector matching) based on design choice, and for the purpose of improving diagnostic monitoring by the calculation of sleep states to e.g. ensure healthy sleep patterns (Heneghan: ¶ 0003).
Regarding claim 15, Higgins teaches … [performing] the steps of: obtaining movement data (Fig. 1, passive sensor 21, col. 5, lines 39-43); computing from the movement data at least one of: a 
Higgins does not appear to explicitly teach classifying the movement extent as one of: … a fine movement when said characterization of said remaining movement data is above a second threshold but 
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to present the determined sleep states on a display for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Muzet does not appear to explicitly teach determining the sleep state for the interval by: … calculating a matching value between the classified data vector and a classifying vector associated with a known sleep state, wherein said known sleep state is defined in terms of a presence and an absence of said determined valuations; determining the sleep state as that known sleep state having a highest matching value. Higgins-Muzet also does not appear to explicitly teach the steps being performed by a computer readable medium comprising computer program code providing instruction to a computer loaded with the instructions.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate sleep states based on the degree of match between a classified data vector and a classifying vector, as in Heneghan, as the implementation of a well-known means to perform classification (e.g. vector matching) based on design choice, and for the purpose of improving diagnostic monitoring by the calculation of sleep states to e.g. ensure healthy sleep patterns (Heneghan: ¶ 0003). It also would have been obvious to implement the method using a computer program product as in Heneghan, for the purpose of enabling the method to be carried out on a wide variety of devices (portability of the functions, etc.).
Regarding claim 19,
Regarding claim 20, Higgins-Muzet-Heneghan teaches all the features with respect to claim 15, as outlined above. Higgins-Muzet-Heneghan further teaches wherein said characterization of said remaining movement data is one of: a total energy, a largest amplitude, and a largest amplitude difference (Higgins: col. 7, lines 1-7, amplitude thresholds; Muzet: ¶ 0192, intensities being related to amplitudes (accelerometer values). In any case, a time point within a detected gross or fine body movement inevitably has a largest amplitude, since at least this amplitude is compared to the threshold to determine the movement).

Response to Arguments
Applicant’s arguments filed 06/17/2021 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are issued as necessitated by amendment. The amendments with respect to the rejections under 35 USC 112(a) and 112(b) are persuasive, and the rejections are accordingly withdrawn. New rejections under 35 USC 112(b) are issued as necessitated by amendment.
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. The alarm condition in Higgins is met when a certain combination of movement, heart-beat data, and respiration data is found (see Abstract - when an “exacting combination of all three signals is not sensed”). The claims do not recite the heart-beat data and respiration data being separated from the measured data based on amplitude. Applicant is requested to point to support in the specification for this limitation and understanding. Instead, as claimed, the heart-beat data and respiration data are computed based on amplitude information of the movement signal. Since amplitude information is fed into the processing circuits, the data is obtained based on amplitude information (see Higgins: col. 6, lines 33-48, col. 7, lines 1-7, etc.).
Nonetheless, even the language argued by Applicant - the data being separated from the measured data based on amplitude - is contemplated. Col. 9, lines 19-31 describe each comparator monitoring the amplitude of the input signal with respect to different reference voltage levels (different amplitude thresholds). Therefore, all claims remain rejected in light of the prior art.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                                                                                                                                                                         

/ANDREY SHOSTAK/Examiner, Art Unit 3791